

 S188 ENR: EGO Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 188IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend title 31, United States Code, to prohibit the use of Federal funds for the costs of
			 painting portraits of officers and employees of the Federal Government,
 and for other purposes.1.Short titleThis Act may be cited as the Eliminating Government-funded Oil-painting Act or the EGO Act.2.Prohibition on use of funds for portraits(a)In generalSubchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the following:1355.Prohibition on use of funds for portraits(a)No funds appropriated or otherwise made available to the Federal Government may be used to pay for the painting of a portrait of an officer or employee of the Federal Government, including the President, the Vice President, a Member of Congress, the head of an executive agency, or the head of an office of the legislative branch.(b)In this section—(1)the term executive agency has the meaning given the term in section 133 of title 41; and(2)the term Member of Congress includes a Delegate or Resident Commissioner to Congress..(b)Clerical amendmentThe table of sections for subchapter III of chapter 13 of title 31, United States Code, is amended by adding after the item relating to section 1354 the following new item:1355. Prohibition on use of funds for portraits..Speaker of the House of RepresentativesVice President of the United States and President of the Senate